     Case
      Case1:20-cr-00470-PKC
           1:20-cr-00470-PKC Document
                              Document19-1
                                       20 Filed
                                           Filed11/10/20
                                                 11/06/20 Page
                                                           Page11ofof10
                                                                      10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - -x
                                     :
UNITED STATES OF AMERICA             :               PROTECTIVE ORDER
                                     :
     - v. -                          :
                                     :               20 Cr. 470 (PKC)
KENNETH WYNDER, Jr., and             :
STEVEN WHITTICK,                     :
                                     :
                    Defendant.       :
                                     :
- - - - - - - - - - - - - - - - - - -x

          WHEREAS, the United States of America (“the

Government”) seeks to provide or make available in unredacted

form certain materials and information pursuant to Rule 16(a) of

the Federal Rules of Criminal Procedure; Title 18, United States

Code, Section 3500; Brady v. Maryland, 373 U.S. 83 (1963);

Giglio v. United States, 405 U.S. 150 (1972); or otherwise; and

          WHEREAS, some material that the Government seeks to

provide or make available (i) contains sensitive information

that affects the privacy of specific, uncharged individuals,

including personally identifiable information, financial

information, medical information or personal contact

information; (ii) contains commercially sensitive information of

third-parties; and/or (iii) was not at the time it was created

intended to be public and is not authorized to be disclosed to
     Case
      Case1:20-cr-00470-PKC
           1:20-cr-00470-PKC Document
                              Document19-1
                                       20 Filed
                                           Filed11/10/20
                                                 11/06/20 Page
                                                           Page22ofof10
                                                                      10




the public or the defendant beyond that which is necessary for

the defense of this action; and

          WHEREAS, the Government is willing, under the

conditions set forth below, to produce or make available such

materials;

          IT IS HEREBY agreed, by and between the United States

of America, Audrey Strauss, Acting United States Attorney, by

David Raymond Lewis and Eli J. Mark, Assistant United States

Attorneys, of counsel, and defendants KENNETH WYNDER, Jr. and

STEVEN WHITTICK, by and through their counsel, that:

          1.    Material containing or reflecting (i) personally

identifiable, medical, or financial information (including, but

not limited to, names, personal telephone numbers, home

addresses, personal email addresses, dates of birth, Social

Security numbers, bank account information, credit card

information, health information, tax information, other

sensitive financial information, and driver’s license

information), (ii) commercially sensitive information of a

third-party, or (iii) the public disclosure of which the

Government in good faith believes could prejudice the due

administration of justice or interfere with a fair trial, may be

designated “Confidential Information,” and shall be identified




                                     2
     Case
      Case1:20-cr-00470-PKC
           1:20-cr-00470-PKC Document
                              Document19-1
                                       20 Filed
                                           Filed11/10/20
                                                 11/06/20 Page
                                                           Page33ofof10
                                                                      10




in transmittal correspondence, an index, or by stamping the

material.

                 (b) The Government may de-designate Confidential

Information, in whole or in part, at the request of the

defendant or otherwise.      Public filing or introduction into

evidence by the Government of Confidential Information shall

constitute de-designation with respect to those portions of such

material that are publicly-filed or introduced into evidence,

absent a contrary Order of the Court.         The defendant may object

to the designation pursuant to paragraph 1(a) of any material

the Government designates as Confidential Information.             In the

event of such an objection, the Government and the defendant

shall confer in an effort to resolve the issue.           To whatever

extent they fail to resolve the issue, with notice and a copy to

the Government, the defendant may file a motion for an order

removing the designation from specified material, which motion

may not include, in public form, the material subject to

dispute.    The Government thereupon will have the burden of

justifying the continuation of that designation.            The material

shall remain designated as Confidential Information unless and

until either (i) the Government and the defendant agree

otherwise or (ii) the Court rules to the contrary.

            2.   Confidential Information disclosed to the




                                     3
     Case
      Case1:20-cr-00470-PKC
           1:20-cr-00470-PKC Document
                              Document19-1
                                       20 Filed
                                           Filed11/10/20
                                                 11/06/20 Page
                                                           Page44ofof10
                                                                      10




defendant or to his counsel during the course of proceedings in

this action:

                (a)    Shall be used by the defendant and his

counsel only for purposes of preparing for and conducting pre-

trial proceedings, trial, and/or any appeal of this action;

                (b)    Shall be maintained in a safe and secure

manner solely by the defendant 1 and his counsel, and the

Confidential Information and the contents thereof shall not be

disclosed or otherwise shared in any form by the defendant or

his counsel except as set forth in paragraph 2(c) below;

                (c)    May be disclosed by the defendant or his

counsel only to the following persons (hereinafter “Designated

Persons”):

                       (i)   investigative, secretarial, clerical,

and paralegal student personnel, or any interpreter or

translator, employed full-time or part-time by the defendant’s

counsel;

                       (ii) independent expert witnesses,

investigators, or advisors retained by the defendant’s counsel

in connection with this action;




1
     In the event that the defendant retains a copy of the
Confidential Information, he shall store such materials at his
primary residence in a secure manner and shall not take such



                                     4
     Case
      Case1:20-cr-00470-PKC
           1:20-cr-00470-PKC Document
                              Document19-1
                                       20 Filed
                                           Filed11/10/20
                                                 11/06/20 Page
                                                           Page55ofof10
                                                                      10




                       (iii) potential witnesses, but only insofar

as defense counsel may show the Confidential Information to

potential witnesses without these individuals retaining copies

of the Confidential Information; and

                       (iv) such other persons as hereafter may be

authorized by the Court upon motion by the defendant; and

                (d)    All documents subject to this Protective

Order must be destroyed or returned to the Government’s

attorneys at such time as they are not needed in this action, at

the end of the criminal proceedings (including any appeal and

related applications for habeas corpus or any other collateral

relief), or upon Order of the Court, whichever occurs first.

          3.    The defendant and his counsel shall provide a

copy of this Order to Designated Persons to whom they disclose

Confidential Information pursuant to paragraph 2(c).             Prior to

disclosure of Confidential Information to Designated Persons,

pursuant to paragraph 2(c), any such Designated Person shall

agree to be subject to the terms of this Order by signing a copy

of the consent form attached hereto and providing such copy to

the defendant’s counsel, who shall retain such copy, and shall

provide it to the Court upon request.



materials outside of his residence or otherwise share such
materials.



                                     5
     Case
      Case1:20-cr-00470-PKC
           1:20-cr-00470-PKC Document
                              Document19-1
                                       20 Filed
                                           Filed11/10/20
                                                 11/06/20 Page
                                                           Page66ofof10
                                                                      10




          4.    The provisions of this Order shall not be

construed as preventing the use or disclosure of any information

in any motion, hearing, or other pre-trial proceeding held in

connection with the above-referenced action or to any District

Judge or Magistrate Judge of this Court for purposes of the

above-referenced action.      Confidential Information should be

redacted from any public court filings, however, or should be

filed under seal.

          5.    With respect to both Confidential Information and

all other information, any filings with any court shall be

governed by Rule 49.1 of the Federal Rules of Criminal

Procedure, and to the extent applicable, by the rules governing

publicly-filed documents in this district.

          6.    The provisions of this Order shall not terminate

at the conclusion of this criminal prosecution and the Court




                                     6
     Case
      Case1:20-cr-00470-PKC
           1:20-cr-00470-PKC Document
                              Document19-1
                                       20 Filed
                                           Filed11/10/20
                                                 11/06/20 Page
                                                           Page77ofof10
                                                                      10




will retain jurisdiction to enforce this Order following

termination of the case.

Dated:    New York, New York
                    10 2020
          November ___,


                             SO ORDERED:


                             _________________________________
                             P. KEVIN CASTEL
                             UNITED STATES DISTRICT JUDGE
                             SOUTHERN DISTRICT OF NEW YORK




                                     7
Case
 Case1:20-cr-00470-PKC
      1:20-cr-00470-PKC Document
                         Document19-1
                                  20 Filed
                                      Filed11/10/20
                                            11/06/20 Page
                                                      Page88ofof10
                                                                 10
Case
 Case1:20-cr-00470-PKC
      1:20-cr-00470-PKC Document
                         Document19-1
                                  20 Filed
                                      Filed11/10/20
                                            11/06/20 Page
                                                      Page99ofof10
                                                                 10
    Case
     Case1:20-cr-00470-PKC
          1:20-cr-00470-PKC Document
                             Document19-1
                                      20 Filed
                                          Filed11/10/20
                                                11/06/20 Page
                                                          Page10
                                                               10ofof10
                                                                      10




         Designated Person’s Consent to Protective Order

     I am an individual meeting the definition of Designated
Persons as described in paragraph 2(c) of the Protective Order
in United States v. Kenneth Wynder, Jr., and Steven Whittick, 20
Cr. 470 (PKC). I agree to abide by the terms of the Protective
Order and to provide a copy of this signature page to defense
counsel.


Name (printed):
Organization:
Date:


Signature: ______________________________




                                    10
